Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 2/28/22.  As directed by the amendment, claims 12-13, 18, and 30-32 have been amended, claims 1-11, 22-29, and 36 have been canceled, and no claims have been added. Thus, claims 12-21 and 30-35 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (2016/0256614) in view of Weston (2011/0060204).
	Regarding claim 12, Hall discloses a method for providing negative pressure to two or more tissue sites (Fig. 1, system 100 depicts providing negative pressure two tissue sites 102), the method comprising: positioning a first dressing adjacent a first tissue site (Fig. 1, a first dressing 106 is positioned adjacent a first tissue site 102); positioning a second dressing adjacent a second tissue site (Fig. 1, a second dressing 106 is positioned adjacent a second tissue site 102); fluidly coupling a negative-pressure source to the first dressing and the second dressing (Fig. 1, reduced pressure source 124 is coupled to the dressings 106); and operating the negative-pressure source to provide negative pressure to the first tissue site and the second tissue site by: determining, with a controller, if there is a negative-pressure demand, if there is no negative-pressure demand, stopping operation of the negative-pressure source to provide negative pressure (Fig. 1, system 100 would only be used and operated by a caretaker who “determines” that there is a negative-pressure demand at the wound site.  If the caretaker determines that there is no negative-pressure demand, no negative pressure would be applied to the dressings. [0027] discloses a manual power switch 142 that would be turned “off” if it is determined that there is no negative pressure demand. Turning the manual power switch to “off” would allow the controller to “determine” that there is no negative-pressure demand. [0034] also discloses automatic activation of the reduced-pressure source 124, which would only occur if needed).
	It is importantly noted that the claims contain numerous contingent limitations.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  In the present claims, if it is determined that there is no negative-pressure demand, the method ends at the limitation of “stopping operation of the negative-pressure source to provide negative pressure” (ln. 11-12) and the remaining steps are not required by the claims (i.e. determining if there is a low negative-pressure demand, operating each up independently if there is a low negative-pressure demand, operating each pump consecutively if there is a high negative pressure demand, etc).
	Hall does not disclose the negative-pressure source having a first pump, a second pump, and a controller communicatively coupled to the first pump and the second pump for operation of the first pump and the second pump;
	However, Weston discloses a negative pressure dressing having a vacuum source comprising two or more vacuum pumps that can be connected in parallel ([0047]). The additional pump can ensure a higher level of safety, performance, and product quality by providing pump redundancy to prevent vacuum system failure in the even that a single pump fails, in addition to more quickly and efficiently providing suction ([0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify the reduced pressure source of Hall to have two or more vacuum pumps as taught by Weston and to ensure a higher level of safety, performance, and product quality by providing pump redundancy to prevent vacuum system failure in the even that a single pump fails, in addition to more quickly and efficiently providing suction. The modified device of Hall would have the control device 32 of Hall communicatively coupled to the two or more vacuum pumps.
	Regarding claim 21, the modified method of Hall has positioning a first dressing adjacent a first tissue site and positioning a second dressing adjacent a second tissue site comprise: positioning a first tissue interface adjacent the first tissue site (Hall, Fig. 1, first dressing 106 is positioned adjacent the first tissue site 102); covering the first tissue interface and the first tissue site with a first sealing member (Hall, Fig. 1, first sealing member 114); positioning a second tissue interface adjacent the second tissue site (Hall, Fig. 1, second dressing 106 is positioned adjacent the second tissue site 102); and covering the second tissue interface and the second tissue site with a second sealing member (Hall, Fig. 1, first sealing member 114).
Allowable Subject Matter
5.	Claims 30-35 are allowed. The prior art of record does not disclose “the first pump has a greater capacity than the second pump” (claim 30, ln. 7-8) in combination with the remaining claim limitations.
6.	Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 13-17, the prior art of record does not disclose “determining if the fluid path from the negative-pressure source to the first tissue site or the second tissue site is blocked’ (ln. 4-5) in combination with the remaining claim limitations.
	Regarding claims 18-20, the prior art of record does not disclose “the first pump has a greater capacity than the second pump” (ln. 1-2) in combination with the remaining claim limitations
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785